Exhibit 10.66

PROJECT MANAGEMENT AGREEMENT

This Project Management Agreement (the “Agreement”) is entered into as of
March 18, 2008 by and between Public Media Works, Inc., a Delaware corporation
(“PMW”), and Corbin Bernsen (“Bernsen”), with reference to the following:

WHEREAS, Bernsen is the former CEO and a former director of PMW, and is
currently the President of Public Film Works, a division of PMW;

WHEREAS, Bernsen has expended substantial time, resources and capital on the
development of PMW projects without the receipt of compensation, and will
continue to do so, and the parties desire to enter into this Agreement to
establish the rights of the parties with respect to certain PMW projects;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

1. Designated Projects. The parties agree that the motion picture and projects
known as “Car Pool Guy,” “Dead Air” and “Donna On Demand” shall be considered
“Designated Projects” for purposes of this Agreement. As between PMW and
Bernsen, PMW hereby grants Bernsen the sole right to (i) secure financing to
complete the Designated Projects; (ii) oversee and manage the production of the
Designated Projects and/or (iii) oversee the distribution of the Designated
Projects. In exchange for the past and future efforts of Bernsen with respect to
the Designated Projects, PMW hereby grants Bernsen the right to receive 50% of
any revenue or sales proceeds which the Company may receive, if any, under the
various agreements relating to the Designated Projects, to be paid to Bernsen
when and if such revenue or sales proceeds are to be received by the PMW.

2. Other Projects. The parties agree that all other current and future assets
and projects of PMW which are not Designated Projects shall be considered as
“Other Projects” for purposes of this Agreement. As between PMW and Bernsen, in
the absent of a written amendment to this Agreement designating one or more of
the Other Projects as a Designated Project, or a separate written agreement
between PMW and Bernsen, PMW reserves the right to continue the development of
the Other Projects and Bernsen shall not be entitle to receive any of the
revenue or sales proceeds of the Other Projects. The parties agree to work
together in good faith to provide for the terms of the future involvement of
Bernsen with the Other Projects.

3. No Ownership Change, Assurances or Binding Commitments. Nothing herein shall
be deemed to (i) change or alter the ownership interest of the Company, or any
other party, with respect to the Designated Projects or Other Projects; (ii) be
an assurance or guarantee by Bernsen or PMW that the Designated Projects or
Other Projects will result in revenue or sales proceeds to PMW or Bernsen; or
(iii) grant Bernsen the authority to bind or commit PMW to any legal or monetary
obligation with respect to the Designated Projects or Other Projects, and any
such binding commitments shall require prior PMW board approval.

 

1



--------------------------------------------------------------------------------

4. Governing Law. This Agreement shall be governed by and construed under the
laws of the State of California as such laws are applied to contracts entered
into and performed entirely within California by California residents.

5. Execution in Counterparts. This Agreement may be executed in one or more
counterparts and may be delivered by facsimile transmission, each of which shall
be considered an original instrument, but all of which shall be considered one
and the same Agreement.

6. Severability; Non-Waiver. In the event that any of the terms, conditions or
provisions of this Agreement is held to be illegal, unenforceable or invalid by
any court of competent jurisdiction, the remaining terms, conditions or
provisions hereof shall remain in full force and effect. The failure or delay of
either party to enforce at any time any provision of this Agreement shall not
constitute a waiver of such.

7. Binding Effect. Except as otherwise provided in this Agreement, every
covenant, term and provision of this Agreement shall be binding upon and inure
to the benefit of all the parties to this Agreement and their respective heirs,
legatees, legal representatives, successors, transferees and permitted assigns.

8. Entire Agreement. This Agreement constitutes the entire agreement between the
parties hereto pertaining to the subject matter hereof, and fully supersedes any
and all prior agreements or understandings between the parties hereto pertaining
to the subject matter hereof.

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.

 

PUBLIC MEDIA WORKS, INC. By:   /s/ George Mainas   George Mainas, Director /s/
Corbin Bernsen Corbin Bernsen

 

2